SECURITIES ESCROW AGREEMENT
 
THIS SECURITIES ESCROW AGREEMENT (the “Agreement”), dated as of July 18, 2008,
is entered into by and among Southern Sauce Company, Inc., a Florida corporation
(the “Company”), Blue Ridge Investments, LLC, a limited liability company
incorporated in Delaware, (the “Purchaser”), the individual listed on Schedule A
hereto (the “Principal Stockholder”), and Loeb & Loeb LLP, with an address at
345 Park Avenue, New York, NY 10154 (the “Escrow Agent”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Purchase
Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Purchaser will be purchasing from the Company Units consisting of
shares of the Company’s Series A Convertible Preferred Stock, par value $0.001
per share (the “Series A Preferred”), convertible into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), and certain
common stock purchase warrants (the “Warrants”) pursuant to a Securities
Purchase Agreement dated as of the date hereof (the “Closing Date”) by and among
the Company and the Purchaser (the “Purchase Agreement”);
 
WHEREAS, the Company issued shares of its Common Stock to Shen Kun International
Limited, a company organized in the British Virgin Islands (the “BVI”) (“Shen
Kun”), pursuant to that certain Merger Agreement, dated as of June 9, 2008 by
and among the Company, Shen Kun Acquisition Sub Limited, a BVI company which is
a wholly owned subsidiary of Parent (“Acquisition Subsidiary”), Shen Kun, Parent
Controlling Shareholders (as that term is defined in the Merger Agreement), Shen
Kun Shareholders (as that term is defined in the Merger Agreement), and Shengkai
(Tianjin) Ceramic Valves Co., Ltd., a PRC wholly foreign-owned enterprise
(“WFOE”) organized under the laws of the People’s Republic of China (the “PRC”),
and Tianjin Shengkai Industrial Technology Development Co., Ltd., a PRC company,
(the “Merger Agreement”), and upon the consummation of the transactions
contemplated by the Merger Agreement, WFOE, a direct wholly-owned subsidiary of
Shen Kun immediately prior to the consummation of the transactions contemplated
by the Merger Agreement, will become an indirect wholly-owned subsidiary of the
Company (the “Reverse Merger Transaction”);
 
WHEREAS, the Company and the Purchaser agree that the capitalization table upon
which the transactions contemplated by this Agreement and the Purchase Agreement
are based is set forth as Schedule B hereto; and
 
WHEREAS, as an inducement to the Purchaser to enter into the Purchase Agreement,
the Principal Stockholder has agreed to place the Escrow Shares (as hereinafter
defined) into escrow for the benefit of the Purchaser in the event the Company
fails to achieve the following financial performance thresholds for the 12-month
periods ending June 30, 2008 (“2008”) and June 30, 2009 (“2009”):
 
(a) In 2008, (i) Both Net Income, as defined in accordance with US GAAP and
reported by the Company in its audited financial statements for 2008 (the “2008
financial statements”) exceeds $8.88 million and Cash from Operations, as
reported by the Company in the 2008 financial statements exceed $6.5 million and
(ii) Net Income Earnings Per Share equals or exceeds $0.22 per share on a fully
diluted basis and Cash from Operations Earnings Per Share equals or exceeds
$0.16 per share on a fully diluted basis. “Earnings Per Share” is to be
calculated by dividing (A) the respective result of Net Income and Cash from
Operations, as reported in the 2008 financial statements plus any amounts that
may have been recorded as charges or liabilities on the 2008 financial
statements due to the application of EITF No. 00-19 that are associated with (1)
any outstanding Warrants of the Company issued in connection with the Purchase
Agreement or (2) any liabilities created as a result of the Escrow Shares being
released to any officers or directors of the Company (“2008 Net Income”) by (B)
the aggregate number of shares of then outstanding Common Stock on a
fully-diluted basis, which number shall include, without limitation, the number
of shares of Common Stock issuable upon conversion of the Company’s then
outstanding shares of Series A Preferred and the number of shares of Common
Stock issuable upon the exercise of any then outstanding preferred stock,
warrants or options of the Company (“Outstanding Shares”) (the performance
thresholds set forth in (i) and (ii) above shall be collectively referred to
herein as the “2008 Performance Thresholds”);


--------------------------------------------------------------------------------


 
(b) In 2009, (i) Both Net Income, as defined in accordance with US GAAP and
reported by the Company in its audited financial statements for 2009 (the “2009
financial statements”) exceeds $13 million and Cash from Operations, as reported
by the Company in the 2009 financial statements exceed $11 million and (ii) Net
Income Earnings Per Share equals or exceeds $0.33 per share on a fully diluted
basis and Cash from Operations Earnings Per Share equals or exceeds $0.28 per
share on a fully diluted basis. “Earnings Per Share” is to be calculated by
dividing (A) the respective result of Net Income and Cash from Operations, as
reported by the Company in the 2009 financial statements plus any amounts that
may have been recorded as charges or liabilities on the 2009 financial
statements due to the application of EITF No. 00-19 that are associated with (1)
any outstanding Warrants of the Company issued in connection with the Purchase
Agreement or (2) any liabilities created as a result of the Escrow Shares being
released to any officers or directors of the Company (“2009 Net Income”) by (B)
the then Outstanding Shares (the performance thresholds set forth in (i) and
(ii) above shall be collectively referred to herein as the “2009 Performance
Thresholds”)Purchaser; and
 
WHEREAS, the Company, Vision Opportunity China LP and the Purchaser have
requested that the Escrow Agent hold the Escrow Shares on the terms and
conditions set forth in this Agreement and the Escrow Agent has agreed to act as
escrow agent pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:

2

--------------------------------------------------------------------------------


 
ARTICLE I
 
TERMS OF THE ESCROW
 
1.1. The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Escrow Shares as contemplated by
this Agreement.
 
1.2. Upon the execution of this Agreement, the Principal Stockholder shall
deliver to the Escrow Agent a stock certificate evidencing one hundred percent
(100%) of the shares of Common Stock underlying the Preferred Shares issuable
under the Purchase Agreement and indicated on Schedule A hereto (such shares of
Common Stock plus such additional number of shares of Common Stock as may be
required to be deposited hereunder pursuant to Section 1.3(i) or 1.3(ii) hereof
shall be collectively referred to in this Agreement as the “Escrow Shares”),
along with updated stock powers executed in blank with signature medallion
guaranteed.
 
1.3. The parties hereby agree that the 2008 Escrow Shares (as hereinafter
defined) shall be delivered based on the achievement of the 2008 Performance
Thresholds as set forth below:
 
(i) If the Company does not achieve at least 50% of each of the 2008 Performance
Thresholds, then all of the Escrow Shares (the “2008 Escrow Shares”) shall be
distributed on a pro rata basis to the Purchaser based on the number of shares
of Series A Preferred and Conversion Shares owned by such Purchaser as of the
date thereof. Within five (5) business days of the Purchaser’s receipt of the
2008 financial statements, the Company and the Purchaser shall provide written
instruction to the Escrow Agent instructing the Escrow Agent to issue and
deliver the 2008 Escrow Shares to the Purchaser on a pro rata basis based on the
number of shares of Series A Preferred owned by the Purchaser as of the date
thereof. Within five (5) business days after the release of the 2008 Escrow
Shares to the Purchaser, the Principal Stockholder shall deposit into the escrow
account maintained by the Escrow Agent, stock certificates evidencing one
hundred percent (100%) of the shares of Common Stock underlying the Preferred
Shares issuable under the Purchase Agreement.
 
(ii) If the Company achieves between 50% and 95% of the 2008 Performance
Thresholds, the Escrow Agent shall deliver to the Purchaser, on a pro rata basis
based on the number of shares of Series A Preferred and Conversion Shares owned
by such Purchaser as of the date thereof, the number of 2008 Escrow Shares
multiplied by the percentage by which the lowest of the 2008 Performance
Thresholds was not achieved and multiplied by 200%. By way of example, if the
Company’s Earnings Per Share for 2008 is an amount equal to 60% of the 2008
Performance Thresholds, the Company’s Net Income reported on the 2008 financial
statements is an amount equal to 70% of the 2008 Performance Thresholds and the
Company’s Cash from Operations reported on the 2008 financial statements is an
amount equal to 80% of the 2008 Performance Thresholds, the Purchaser shall
receive 200% of the product of 40% of the 2008 Escrow Shares (100%-60%) and, the
remaining Escrow Shares shall continue to be held in escrow hereunder. Within
five (5) business days of the Purchaser’s receipt of the 2008 financial
statements, the Company and the Purchaser shall provide written instructions to
the Escrow Agent instructing the Escrow Agent to deliver the applicable number
of 2008 Escrow Shares to the Purchaser and to hold the remaining Escrow Shares
in escrow. Within five (5) business days after the release of the 2008 Escrow
Shares to the Purchaser, each Principal Stockholder shall deposit into the
escrow account maintained by the Escrow Agent, stock certificates evidencing
such number of shares of Common Stock so that the number of Escrow Shares shall
equal the number of shares of Common Stock initially deposited pursuant to
Section 1.2.

3

--------------------------------------------------------------------------------



(iii) If the Company achieves at least 95% of each of the 2008 Performance
Thresholds, then the Escrow Shares shall continue to be held in escrow
hereunder.
 
1.4. The parties hereby agree that the 2009 Escrow Shares (as hereinafter
defined) shall be delivered based on achievement of the 2009 Performance
Thresholds as set forth below:
 
(i) If the Company does not achieve at least 50% of each of the 2009 Performance
Thresholds, then all of the Escrow Shares (the “2009 Escrow Shares”), shall be
distributed on a pro rata basis to the Purchaser based on the number of shares
of Series A Preferred and Conversion Shares owned by such Purchaser as of the
date thereof. Within five (5) business days of the Purchaser’s receipt of the
2009 financial statements, the Company and the Purchaser shall provide written
instruction to the Escrow Agent instructing the Escrow Agent to issue and
deliver the 2009 Escrow Shares to the Purchaser on a pro rata basis based on the
number of shares of Series A Preferred owned by the Purchaser as of the date
thereof.
 
(ii) If the Company achieves between 50% and 95% of the 2009 Performance
Thresholds, (a) the Escrow Agent shall deliver to the Purchaser, on a pro rata
basis based on the number of shares of Series A Preferred and Conversion Shares
owned by such Purchaser as of the date thereof, the number of 2009 Escrow Shares
equal to the number of 2009 Escrow Shares multiplied by the percentage by which
the lowest of 2009 Performance Thresholds was not achieved and multiplied by
200% and (b) the remaining 2009 Escrow Shares shall be returned to the Principal
Stockholder. By way of example, if the Company’s Earnings Per Share for 2009 is
an amount equal to 60% of the 2009 Performance Thresholds, the Company’s Net
Income reported on the 2009 financial statements is an amount equal to 70% of
the 2009 Performance Thresholds and the Company’s Cash from Operations reported
on the 2009 financial statements is an amount equal to 80% of the 2009
Performance Thresholds, the Purchaser shall receive 200% of 40% of the 2009
Escrow Shares (100% - 60%) and the remaining 2009 Escrow Shares shall be
returned to the Principal Stockholder. Within five (5) business days of the
Purchaser’s receipt of the 2009 financial statements, the Company and the
Purchaser shall provide written instructions to the Escrow Agent instructing the
Escrow Agent to deliver the applicable number of 2009 Escrow Shares to the
Purchaser and to the Principal Stockholder.
 
(iii) In the event the Company achieves at least 95% of each of the 2009
Performance Thresholds, all of the 2009 Escrow Shares shall be returned to the
Principal Stockholder at the address set forth in Section 5.3 hereof.

4

--------------------------------------------------------------------------------


 
Notwithstanding anything to the contrary set forth herein, only those Purchaser
who own shares of Series A Preferred acquired under the Purchase Agreement and
remain shareholders of the Company at the time that the 2009 Escrow Shares
become deliverable hereunder shall be entitled to their pro rata portion of such
2009 Escrow Shares calculated based on their ownership interest at the time when
such 2009 Escrow Shares become deliverable hereunder. Any 2009 Escrow Shares not
delivered to Purchaser because the Purchaser no longer holds shares of Series A
Preferred acquired under the Purchase Agreement will be delivered to the
Company.
 
1.5. If the Company fails to timely comply with its obligations set forth in
Section 3.25 of the Purchase Agreement (the “Listing Obligation”), then
1,000,000 shares of Common Stock collectively owned by the Principal Stockholder
(the “Penalty Shares”) shall be distributed to the Purchaser and Vision
Opportunity China LP on a pro rata basis as set forth in Section 3.25 of the
Purchase Agreement. Within five (5) business days after the release of the
Penalty Shares to the Purchaser, the Principal Stockholder shall deposit into
the escrow account maintained by the Escrow Agent stock certificates evidencing
an aggregate of 1,000,000 shares of Common Stock.
 
1.6. If the Company does not achieve each of the 2008 Performance Thresholds or
each of the 2009 Performance Thresholds and/or if the Company does not comply
with the Listing Obligation, the Company shall use best efforts to promptly
cause the 2008 Escrow Shares, the 2009 Escrow Shares or the Penalty Shares, as
applicable, to be delivered to the Purchaser, including causing its transfer
agent promptly to issue the certificates in the names of the Purchaser and
causing its securities counsel to provide any written instruction required by
the Escrow Agent in a timely manner so that the issuances and delivery
contemplated above can be achieved within five business days following delivery
of the 2008 financial statements or 2009 financial statements in the case of the
2008 Escrow Shares or the 2009 Escrow Shares, as applicable, to the Purchaser
Representative, or, within five business days of September 28, 2009, in the case
of the Penalty Shares.
 
1.7. The Company will provide the Purchaser with (i) the Company’s audited
financial statements for 2008, prepared in accordance with US GAAP, on or before
March 31, 2009 and (ii) the Company’s audited financial statements for 2009,
prepared in accordance with US GAAP, on or before March 31, 2010, so as to allow
the Purchaser the opportunity to evaluate whether each of the 2008 Performance
Thresholds and each of the 2009 Performance Thresholds were attained. In the
event that the Purchaser receives the financial information prior to its
dissemination by the Company in either a press release or in the Company’s
Commission Documents, the Company shall issue a press release announcing the
information or file a Form 8-K within one trading day of a request by the
Purchaser to make such information public.
 
1.8. Upon the written request of the Company and the Purchaser, the Escrow Agent
shall deliver the 2008 Escrow Shares, the 2009 Escrow Shares and the Penalty
Shares, as applicable, to the Purchaser and/or the Principal Stockholder
pursuant to the written instructions of the Company and the Purchaser.

5

--------------------------------------------------------------------------------


 
ARTICLE II
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDER
 
2.1. The Principal Stockholder hereby represents and warrants to the Purchaser
as follows:
 
(i) The Escrow Shares placed into escrow hereunder by the Principal Stockholder
are validly issued, fully paid and nonassessable shares of the Company. The
Principal Stockholder is the record and beneficial owner of the Escrow Shares
placed into escrow pursuant to this Agreement by the Principal Stockholder and
has good title to such Escrow Shares, free and clear of all pledges, liens,
claims and encumbrances, except encumbrances created by this Agreement. There
are no restrictions on the ability of the Principal Stockholder to transfer the
Escrow Shares placed into escrow pursuant to this Agreement by the Principal
Stockholder or to enter into this Agreement other than transfer restrictions
under the Lock-Up Agreement and/or applicable federal and state securities laws.
Upon any delivery of Escrow Shares placed into escrow pursuant to this Agreement
by the Principal Stockholder to the Purchaser hereunder, the Purchaser will
acquire good and valid title to such Escrow Shares, free and clear of any
pledges, liens, claims and encumbrances.
 
(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Principal
Stockholder and will not conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon, any of the
properties or assets of the Principal Stockholder pursuant to the terms of the
certificate of incorporation or by-laws of the Company or any indenture,
mortgage, deed of trust or other agreement or instrument binding upon the
Principal Stockholder or affecting the Escrow Shares. No notice to, filing with,
or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Principal Stockholder.
 
ARTICLE III
COVENANTS
 
3.1. [Intentionally Omitted.]
 
3.2. [Intentionally Omitted.]
 
ARTICLE IV
MISCELLANEOUS
 
4.1. No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

6

--------------------------------------------------------------------------------


 
All notices, demands, consents, requests, instructions and other communications
to be given or delivered or permitted under or by reason of the provisions of
this Agreement or in connection with the transactions contemplated hereby shall
be in writing and shall be deemed to be delivered and received by the intended
recipient as follows: (i) if personally delivered, on the business day of such
delivery (as evidenced by the receipt of the personal delivery service), (ii) if
mailed certified or registered mail return receipt requested, two (2) business
days after being mailed, (iii) if delivered by overnight courier (with all
charges having been prepaid), on the business day of such delivery (as evidenced
by the receipt of the overnight courier service of recognized standing), or (iv)
if delivered by facsimile transmission, on the business day of such delivery if
sent by 6:00 p.m. in the time zone of the recipient, or if sent after that time,
on the next succeeding business day (as evidenced by the printed confirmation of
delivery generated by the sending party’s telecopier machine). If any notice,
demand, consent, request, instruction or other communication cannot be delivered
because of a changed address of which no notice was given (in accordance with
this Section 4), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.
 
If to Escrow Agent: Loeb & Loeb LLP
 
345 Park Avenue
New York, New York 10154
Attention: Mitchell Nussbaum, Esq.
Tel No.:212-407-4000
Fax No.: 212-407-4990
 
If to the Company or the Principal Stockholders:
Southern Sauce Company, Inc.
No. 27, Wang Gang Road, Jin Nan (Shuang Gang) Development Area
Tianjin, People’s Republic of China 300350
Attention: Wang Chen  
Tel. No.: 86-22-2858-8899
Fax No.: 86-22-2859-0003
 
With a copy to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Marc J. Ross, Esq.
Tel. No.: (212) 930-9700
Fax No.: (212) 930-9725
 
If to the Purchaser:  
John Hiebendahl
Blue Ridge Investments, LLC
214 N. Tryon Street
Charlotte, NC 28255
Mailcode: NC1-027-14-01
 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.

7

--------------------------------------------------------------------------------


 
4.2. This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
4.3. This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
4.4. Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
4.5. The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York, without regard to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. Any action to enforce, arising out of, or relating in any way to,
any provisions of this Escrow Agreement shall only be brought in a state or
Federal court sitting in New York City, Borough of Manhattan.
 
4.6. The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Stockholders, the
Purchaser and the Escrow Agent.
 
4.7. The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
4.8. The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

8

--------------------------------------------------------------------------------


 
4.9. The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud and willful misconduct.
 
4.10. The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for one of the Purchaser and may continue to act as legal counsel
for such Purchaser from time to time, notwithstanding its duties as the Escrow
Agent hereunder. The Company and the Purchaser consent to the Escrow Agent in
such capacity as legal counsel for one of the Purchaser and waive any claim that
such representation represents a conflict of interest on the part of the Escrow
Agent. The Company and the Purchaser understand that the Escrow Agent is relying
explicitly on the foregoing provision in entering into this Escrow Agreement.
 
4.11. The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Purchaser. In the event of any such resignation, the Purchaser
and the Company shall appoint a successor Escrow Agent and the Escrow Agent
shall deliver to such successor Escrow Agent any escrow funds and other
documents held by the Escrow Agent.
 
4.12. If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
4.13. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the Escrow Shares until such disputes shall have been settled either by
mutual written agreement of the parties concerned by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York, Borough of Manhattan, in
accordance with the applicable procedure therefor.

9

--------------------------------------------------------------------------------


 
4.14. The Company agrees to indemnify and hold harmless the Escrow Agent and its
partners, employees, agents and representatives from any and all claims,
liabilities, costs or expenses in any way arising from or relating to the duties
or performance of the Escrow Agent hereunder or the transactions contemplated
hereby or by the Purchase Agreement other than any such claim, liability, cost
or expense to the extent the same shall have been determined by final,
unappealable judgment of a court of competent jurisdiction to have resulted from
the gross negligence, fraud or willful misconduct of the Escrow Agent.
 
[Signature Page Follows]

10

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


SOUTHERN SAUCE COMPANY, INC.
   
By:
/s/ Wang Chen
 
Name:
Wang Chen
 
Title:
Chief Executive Officer
     
PURCHASER:
BLUE RIDGE INVESTMENTS, LLC
 
By:
/s/ John Hiebendahl
 
Name:
John Hiebendahl
 
Title:
Vice President
     
ESCROW AGENT:
Loeb & Loeb LLP
     
By:
/s/ Mitchell S. Nussbaum
 
Name:
Mitchell S. Nussbaum
 
Title:
Partner
     
PRINCIPAL STOCKHOLDER:
     
Li Shaoqing
     
By:
/s/ Li Shaoqing
 
Name:
Li Shaoqing


11

--------------------------------------------------------------------------------


 